

Exhibit 10(ddd)


Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement for Outside Directors




        This AGREEMENT dated as of <Award Date> (Award Date), between NORFOLK
SOUTHERN CORPORATION (Corporation), a Virginia corporation, and <Full_Name>
(Participant), a director of the Corporation who is not an officer or employee
of the Corporation or any of its subsidiaries.


1.Award Contingent Upon Execution of this Agreement. This Award is contingent
upon the Participant’s timely execution and return to the Corporate Secretary of
this Agreement.


2.Terms of Plan Govern. The Award made hereunder is made pursuant to the Norfolk
Southern Corporation Long-Term Incentive Plan (Plan), all the terms and
conditions of which are incorporated in this Agreement and which form a part of
this Agreement. The Participant agrees to be bound by all the terms and
conditions of the Plan and in this Agreement, and by all determinations of the
Committee thereunder. Capitalized terms used in this Agreement but not defined
herein will have the same meanings as in the Plan.


3.Deferral Election. Each Participant may make an irrevocable election to defer
distribution of Restricted Stock Unit Shares payable in respect of an Award
until the Participant’s Separation from Service, in accordance with this
Agreement and procedures established by the Corporate Secretary. To make a
deferral election, a Participant must file an irrevocable deferral form with the
Corporation before the beginning of the year in which such Award would be
granted. Notwithstanding the foregoing, if, in accordance with Section 3 of the
Plan, an individual is to be elected by the Board to be a non-employee director
of the Corporation after the Committee has made an Award to non-employee
directors for that calendar year, then that individual must make the deferral
election prior to that individual’s election as a director in order to defer
distribution of the initial grant of Restrict Stock Unit Shares. The deferral
election must specify whether the Participant is to receive the Restricted Stock
Unit Shares upon the Participant’s Separation From Service in either a single
distribution or in ten annual installments.


4.Award of Restricted Stock Units. The Corporation hereby grants to the
Participant on Award Date < # of RSUs> Restricted Stock Units. Each Restricted
Stock Unit is a contingent right to receive a Restricted Stock Unit Share,
subject to the restrictions and other terms and conditions set forth in the Plan
and this Agreement. The Participant’s Award of Restricted Stock Units will be
recorded in a memorandum account. The Participant will have no beneficial
ownership interest in the Common Stock of the Corporation represented by the
Restricted Stock Units awarded until the Participant receives a distribution of
Restricted Stock Unit Shares.


(a)No Deferral Election – Restriction Period. Restricted Stock Units are subject
to a Restriction Period which will terminate on <Date> or, if Corporation’s
Common Stock is not traded on such date, on the next date on which the
Corporation’s Common Stock is traded.


(a)Restrictions. Until the expiration of the Restriction Period or the lapse of
restrictions in the manner provided in Section 5 of this Agreement, Restricted
Stock Units will be subject to the following restrictions:


A.the Participant will not be entitled to (1) receive the Restricted Stock Unit
Shares, (2) vote the Common Stock represented by the Restricted Stock Units, or
(3) receive dividends thereon; and


1



--------------------------------------------------------------------------------



B.the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options, or otherwise disposed of.


(i)Dividend Equivalent Payments. The Corporation will make to a Participant who
holds Restricted Stock Units on the declared record date a cash payment on the
number of shares of Common Stock represented by the Restricted Stock Units held
by Participant on such record date. The dividend equivalent payment will be
payable on the tenth (10th) day of March, June, September, and December. Each
dividend equivalent will be equal to the regular quarterly dividend declared by
the Board of Directors of the Corporation and paid on Common Stock and will be
paid in accordance with the Corporation’s normal dividend payment practice as
may be determined by the Committee, in its sole discretion.


(ii)Distribution of Restricted Stock Units. Restricted Stock Units will vest
upon the expiration of the Restriction Period. Upon the vesting and expiration
of the Restriction Period, a whole number of Restricted Stock Unit Shares equal
to the number of Restricted Stock Units on the date the Restriction Period ended
will be distributed to the Participant or the Participant’s beneficiary in the
event of the Participant’s death.


(b)Deferral Election – Restriction and Retention Period. If the Participant
makes a deferral election as described in Section 3 of this Agreement, then the
Restricted Stock Units are subject to a Restriction Period which terminates on
<Date> or, if Corporation’s Common Stock is not traded on such anniversary date,
on the next date on which the Corporation’s Common Stock is traded. In addition,
the Restricted Stock Units are subject to a Retention Period. The Retention
Period will expire upon the Participant’s Separation from Service (within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder) (a “Separation From Service”) or death. Restricted
Stock Units will not be settled in Restricted Stock Unit Shares until the
expiration of both the Restriction Period and the Retention Period.

(a)Restrictions. Until the expiration of the Restriction Period and the
Retention Period, or the lapse of restrictions in the manner provided in Section
5 of this Agreement, Restricted Stock Units granted under this Award will be
subject to the following restrictions:


A.the Participant will not be entitled to (1) receive the Restricted Stock Unit
Shares, (2) vote the Common Stock represented by the Restricted Stock Units, or
(3) receive dividends thereon; and


B.the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options, or otherwise disposed of.


(i)Crediting of Dividend Equivalents. On each dividend payment date for the
Corporation, the Corporation will credit the memorandum account of each
Participant who holds Restricted Stock Units as of the declared record date with
additional Restricted Stock Units and fractions thereof equivalent to the
dividend paid on the Corporation’s Common Stock based on the Fair Market Value
of the Common Stock on the dividend payment date. Each credited dividend
equivalent will be equal to the amount of the regular quarterly dividend paid in
accordance with the Corporation’s normal dividend payment practice as may be
determined by the Committee, in its sole discretion. The Participant’s
memorandum account will be credited with additional Restricted Stock Units,
including fractions thereof, pursuant to this paragraph until all Restricted
Stock Units that were credited to the Participant are distributed.


(ii) Distribution of Restricted Stock Units. The Restricted Stock Units credited
hereunder will be distributed in accordance with an irrevocable distribution
election previously made by the Participant.


2



--------------------------------------------------------------------------------



If the Participant elected to receive the Restricted Stock Units in a single
distribution, upon the Participant’s Separation From Service: (a) whole shares
of Common Stock equal to the number of Restricted Stock Units for which the
Restriction Period has expired will be delivered to the Participant within 30
business days following the Participant’s Separation from Service; and (b)
thereafter, when the Restriction Period expires for the most recent year’s
Restricted Stock Unit Award, whole shares of Common Stock equal to the most
recent year’s Award plus the number of additional Restricted Stock Units
credited under Section 4(b)(ii) for that Award, will be delivered to the
Participant. Any remaining fraction of a single Restricted Stock Unit that
remains in the memorandum account upon the final distribution of any whole
shares of Common Stock from the account will be distributed in cash concurrent
with the final stock distribution.


If the Participant elected to receive the Restricted Stock Units in ten annual
installments upon the Participant’s Separation From Service, following the
expiration of the Retention Period, the first distribution will be made in
January following the year of the Participant’s Separation From Service, and
subsequent installments will be distributed on the anniversary of the first
installment. Whole shares of Common Stock will be delivered to the Participant
upon distribution of each annual installment. The first such installment will be
equal to the number of whole Restricted Stock Unit Shares that equal one tenth
of the total number of the Restricted Stock Units in the memorandum account for
which the Restriction Period has expired at the time of the distribution; the
second installment, one ninth of the remaining total number for which the
Restriction Period has expired at the time of the distribution; and so forth,
until all remaining Restricted Stock Units are distributed as whole Restricted
Stock Unit Shares upon distribution of the tenth installment. Any remaining
fraction of a single Restricted Stock Unit that was credited to the memorandum
account upon the distribution of the tenth installment will be distributed in
cash concurrent with the distribution of the tenth installment.


5.Death of the Participant. If the Participant dies before the entire Award has
been distributed, upon the Participant’s death, all Restricted Stock Units held
pursuant to this Agreement will vest, and the Restriction Period on the
Restricted Stock Units will lapse immediately notwithstanding any deferral
election made by a Participant. Restricted Stock Units credited to the
Participant’s memorandum account will be distributed as whole Restricted Stock
Unit Shares to the Participant’s beneficiary within 30 days following the
Participant’s death. Any remaining fraction of a single Restricted Stock Unit
that remains in the memorandum account upon the distribution of any whole shares
of Common Stock from the account will be distributed to the Participant’s
beneficiary in cash. The beneficiary may not, directly or indirectly, designate
the taxable year of the distribution.


6.Nontransferability. This Agreement and the Restricted Stock Units granted to
the Participant shall not be subject to any assignment, pledge, levy,
garnishment, attachment, or other attempt to assign or alienate such shares
prior to their delivery to Participant (or Participant’s beneficiary),
including, without limitation, under any domestic relations order, and any such
attempted assignment or alienation will be null, void, and of no effect.


7.Tax Withholding. To the extent required by law with respect to any Participant
who is a Canadian tax resident, or as may be otherwise required to satisfy any
federal or state tax withholding requirements, the Corporation will reduce the
gross number of minimum number of Restricted Stock Unit Shares to be delivered
under this Agreement hereof by withholding the minimum necessary number of
shares necessary to satisfy the Corporation’s tax withholding obligations with
respect to the Participant (or in the event of the Participant’s death, the
beneficiary) based on the Fair Market Value of the Corporation’s Common Stock
when shares are distributable to the Participant (or beneficiary). The
Participant or beneficiary will be deemed to have been issued the gross number
of Restricted Stock Unit Shares prior to such tax withholding, notwithstanding
that a number of shares are held back solely for the purpose of satisfying such
tax withholding obligation. The value of any fractional share amount created as
a result of such withholding will be added to the tax withholding amount.


3



--------------------------------------------------------------------------------



8.Governing Law. The Participant agrees that this Award will be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia without
regard to Virginia’s choice of law rules. The Participant consents to the
personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award will only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division, or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.
         
        IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized officer, and the Participant has executed this
Agreement by his or her electronic acceptance hereof, in acceptance of the
abovementioned Award, subject to the terms of the Plan and of this Agreement,
all as of the day and year first above written.




            By: _____________________________________________
             <Full_Name>


            By: _____________________________________________
             NORFOLK SOUTHERN CORPORATION





4



--------------------------------------------------------------------------------

A


Deferral Election for
Restricted Stock Units Awarded in 2020 and Subsequent Years
Under the Norfolk Southern Corporation Long-Term Incentive Plan
Must Be Completed Annually For Each Director Who Wants Deferral


        I am, or will be, appointed as a director of Norfolk Southern
Corporation (“Corporation”). I am not an officer or employee of the Corporation,
or any of its subsidiaries.


I may become eligible for Awards of Restricted Stock Units made pursuant to the
Norfolk Southern Corporation Long-Term Incentive Plan (Plan) in calendar year
2020 and future years. The Restricted Stock Units will be distributed as
Restricted Stock Unit Shares one year after the Award Date unless I
affirmatively elect to defer the distribution of each Award until my Separation
from Service or death, as described herein.


I am making an election, as of the date listed below, to defer distribution of
Restricted Stock Units awarded under the Norfolk Southern Corporation Long-Term
Incentive Plan (Plan) pursuant to the Award granted next year (or, if I am a new
director, pursuant to the Award granted upon my becoming a director) until my
Separation from Service or death.


By completing and signing this form, I hereby acknowledge my understanding and
acceptance of the following:
        
1.Irrevocable Election. This election is irrevocable for Restricted Stock Units
to be awarded in the calendar year after the year in which I complete this
election, unless I revoke it on or before December 31 of the calendar year in
which I make it. If I am to be appointed as a new director of the Corporation,
this election is irrevocable for Restricted Stock Units to be awarded upon my
appointment. I may revoke this deferral election for Restricted Stock Units by
providing written notice to the Corporate Secretary on or before December 31
before the year in which the Restricted Stock Units are to be awarded. If I
properly revoke this election, no Restricted Stock Units awarded in the year
after the year in which I revoke the election will be deferred unless I make a
new, timely deferral election.


2.Terms of Plan Govern. This deferral election is made pursuant to the Plan and
the Award Agreement. I agree to be bound by all the terms and conditions of the
Plan and the Award Agreement, and by all determinations of the Committee
thereunder. Capitalized terms not defined herein are defined in the Plan.


3.Award of Restricted Stock Units. The Committee may, from time to time, make
Awards of Restricted Stock Units. Any such Restricted Stock Units will be
recorded in a memorandum account, and I will have no beneficial ownership
interest in the Common Stock of the Corporation represented by the Restricted
Stock Units awarded.


4.Restriction and Retention Period. The Award of Restricted Stock Units will be
subject to a one-year Restriction Period. In addition, pursuant to this
election, this Award will be subject to a Retention Period that will expire upon
my Separation from Service (within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended) (a “Separation From Service”) or death.
Restricted Stock Units will not be settled in Restricted Stock Unit Shares until
the expiration of every applicable Restriction Period and Retention Period.


5.Distribution of Restricted Stock Units. I have elected a form of distribution,
below, with respect to any Restricted Stock Units that are credited to the
memorandum account maintained on my behalf under the Plan.


image01.jpg [image01.jpg]5



--------------------------------------------------------------------------------



My election of the form of distribution is irrevocable for the Restricted Stock
Units subject to this deferral election.


If I elect to receive the Restricted Stock Units in a single distribution upon
my Separation from Service, upon my Separation from Service, whole shares of
Common Stock equal to the number of Restricted Stock Units for which the
Restriction Period has expired will be distributed to me within 30 business days
following my Separation from Service or when the one-year Restriction Period
expires. Any remaining fraction of a single Restricted Stock Unit that remains
in the memorandum account upon the final distribution of any whole shares of
Common Stock from the account will be distributed in cash concurrent with the
final stock distribution.


        If I elect to receive the Restricted Stock Units in ten annual
installments upon my Separation From Service, the first distribution will be
made in January following the year of my Separation From Service, and subsequent
installments will be distributed on the anniversary of the first installment.
Whole shares of Common Stock will be delivered upon distribution of each annual
installment. The first such installment will be equal to the number of whole
Restricted Stock Unit Shares that equal one tenth of the total number of the
Restricted Stock Units in the memorandum account for which the Restriction
Period has expired at the time of the distribution; the second installment, one
ninth of the remaining total number for which the Restriction Period has expired
at the time of the distribution; the third installment, one eighth of the
remaining total number for which the Restriction Period has expired at the time
of the distribution; and so forth, until all remaining Restricted Stock Units
are distributed as whole Restricted Stock Unit Shares upon distribution of the
whole shares in the tenth installment. Any remaining fraction of a single
Restricted Stock Unit that was credited to the memorandum account upon the
distribution of the tenth installment will be distributed in cash concurrent
with the distribution of the tenth installment.


If I die before the entire Award has been distributed, then any Restricted Stock
Units credited to the memorandum account will be distributed as whole Restricted
Stock Unit Shares to my beneficiary within 30 days following my death. Any
remaining fraction of a single Restricted Stock Unit that remains in the
memorandum account upon the distribution of any whole shares of Common Stock
from the account will be distributed to my beneficiary in cash. The beneficiary
may not, directly or indirectly, designate the taxable year of the distribution.




I elect to defer distribution of Restricted Stock Units awarded next year (or,
if I am a new director, pursuant to the Award granted upon my becoming a
director) until my Separation from Service or death.


I elect the following form of distribution for the Restricted Stock Units
subject to this deferral election (check only one):


_______  A single distribution


_______  Ten annual installments, beginning in January following the year of my
Separation From Service with the Corporation.


This deferral election applies only to Restricted Stock Units awarded next year
or, if I am a new director, only for the Restricted Stock Units awarded upon my
becoming a director. I understand that I may revoke this election in a writing
received by the Corporate Secretary by December 31 of the year before the year
in which the Restricted Stock Units are awarded. However, this election is
irrevocable as to the time and form of distribution for all Restricted Stock
Units that were subject to this election.
 






Date: ______________________  By: _________________________________________    



6

